Exhibit 10.5

 

 

[g115121ksi001.jpg]

410 17th Street, Suite 1400

Denver, CO  80202

(720) 440-6100 phone

(720) 305-0804 fax

 

Bonanzacrk.com

 

Mr. Christopher I. Humber

Bonanza Creek Energy, Inc.

410 – 17th Street, Suite 1400

Denver, CO  80202

 

Re:                             Employment Terms and Conditions — Senior Vice
President, General Counsel & Secretary

 

Dear Chris:

 

You are currently employed by Bonanza Creek Energy, Inc., a Delaware corporation
(the “Company”) pursuant to an employment agreement dated December 22, 2011 (the
“Employment Agreement”).  In consideration of the benefits described in this
letter (this “Employment Letter”) to which you are not otherwise entitled, you
hereby agree to waive any and all rights that you have under and with respect to
the Employment Agreement and understand and agree that from and after the date
of this Employment Letter, you shall have no further rights under or with
respect to the Employment Agreement and it shall be terminated in all respects. 
You will retain your position as Senior Vice President, General Counsel &
Secretary and your annual salary (the “Base Salary”) will remain at the same
level as in effect immediately prior to the date of this letter.  In addition to
the foregoing and, in summary, your compensation and benefits as of the date of
this Employment Letter will be:

 

·                  Participation in the Company’s 2011 Long Term Incentive
Program (“LTIP”), subject to the approval and discretion of the Company’s Board
of Directors and the other terms and conditions of the LTIP and any award
agreement to be entered into thereunder;

·                  Participation in the Company’s Short Term Incentive Program
(the “STIP”), in a “target” amount of up to 75% of the Base Salary upon the
achievement of Company and personal goals specified each year and subject to the
other terms and conditions of the STIP;

·                  Participation in the Company’s No Tracking Vacation Program;
ten (10) days sick leave annually; and eleven (11) paid holidays per year, all
in accordance with the Company’s benefits policy;

·                  Option to participate or to continue to participate in the
Company’s 401(k) Plan, in accordance with such plan; currently the Company
provides matching contributions of 6% of W-2 income, which amount may be amended
from time to time in accordance with the terms of the 401(k) Plan;

·                  Option to participate or to continue to participate in the
Company’s health insurance plans upon your election subject to the terms and
conditions of the plans;

·                  Option to participate or to continue to participate in the
Company’s flexible benefit plan (Section 125 Plan); and

·                  Participation in the Company’s Executive Change in Control
and Severance Plan (the “Severance Plan”) as a Tier 3 Executive (as such term is
defined in the Severance Plan).

 

The Company may modify compensation and benefits from time to time as it deems
necessary in accordance with the terms and conditions of the plans set forth
above and the Company’s policies.

 

--------------------------------------------------------------------------------


 

The terms and conditions of employment set forth in this Employment Letter are
contingent upon your signing the Company’s Employee Restrictive Covenants,
Proprietary Information and Inventions Agreement attached hereto (“PIIA”)
attached hereto as Exhibit A.

 

Notwithstanding anything to the contrary, your employment with the Company is AT
WILL.  You may terminate your employment with the Company at any time and for
any reason whatsoever simply by notifying the Company, subject only to any
rights or obligations that may be required by the Severance Plan or PIIA, each
as may be amended from time to time.  Likewise, the Company may terminate your
employment at any time and for any reason whatsoever, with or without cause or
advance notice, subject only to any rights and obligations that may be required
by the Severance Plan or PIIA, as each may be amended from time to time.

 

In consideration for the benefits to be provided to you under this Employment
Letter to which you are not currently entitled, by executing this Employment
Letter, you hereby (a) accept the terms of employment outlined in this
Employment Letter, (b) acknowledge and agree that this Employment Letter
constitutes the entire agreement between the parties concerning your employment
(except as otherwise may be set forth in the LTIP and any agreements entered
into thereunder, the STIP, the Severance Plan, the PIIA or any Indemnification
Agreement entered into between you and the Company (collectively, the “Remaining
Agreements”)), and supersedes and terminates all prior and contemporaneous
agreements and understandings, both written and oral, between the parties with
respect to its subject matters, except for the Remaining Agreements and
(c) acknowledge and agree that any accelerated vesting of your existing LTIP
awards or existing awards under the Company’s former Management Incentive Plan
(“MIP”) that may be provided in the Severance Plan shall be deemed an amendment
to the terms and conditions of such existing LTIP awards and existing MIP
awards.  You agree that the Company has not made any promise or representation
to you concerning this Employment Letter not expressed in this Employment
Letter, and that, in signing this Employment Letter, you are not relying on any
prior oral or written statement or representation by the Company, but are
instead relying solely on your own judgment and the judgment of your legal and
tax advisors, if any.

 

If you have any questions or need additional information, please feel free to
contact me.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Richard J. Carty

 

 

RICHARD J. CARTY

 

 

Chairman of the Board of Directors

 

 

 

Accepted and agreed:

 

 

 

 

 

 

 

 

/s/ Christopher I. Humber

 

 

CHRISTOPHER I. HUMBER

 

 

Date:

April 29, 2013

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Employee Restrictive Covenants, Proprietary Information and Inventions Agreement

 

--------------------------------------------------------------------------------


 

BONANZA CREEK ENERGY, INC.

 

EMPLOYEE RESTRICTIVE COVENANTS, PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT

 

In consideration of my employment or continued employment by Bonanza Creek
Energy Company, Inc., a Delaware corporation (collectively with its subsidiaries
and affiliates, the “Company”), and the compensation now and hereafter paid to
me, I hereby agree as follows:

 

1.                                      NONDISCLOSURE.

 

1.1                               Recognition of Company’s Rights;
Nondisclosure.  At all times during my employment and thereafter, I will hold in
strictest confidence and will not disclose, use, lecture upon or publish any of
the Company’s Proprietary Information (as defined below), except as such
disclosure, use or publication may be required in connection with my work for
the Company, or unless an officer of the Company expressly authorizes such in
writing.  I will obtain the Company’s written approval before publishing or
submitting for publication any material (written, verbal, or otherwise) that
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information will be the sole property of the Company and its
assigns.

 

1.2                               Proprietary Information.  The term
“Proprietary Information” means any and all confidential and/or proprietary
knowledge, data or information of the Company.  By way of illustration, but not
limitation, “Proprietary Information” includes all technical and non-technical
information of the Company including (a) trade secrets, including, but not
limited to, the whole or any portion or phase of any scientific or technical
information, design, process, procedure, improvement, confidential business or
financial information, listing or name, addresses or telephone number, or other
information relating to any business that is secret and of value;
(b) inventions, ideas, materials, concepts, processes, formulas, data, other
works of authorship, know-how, improvements, discoveries, developments, designs,
techniques, drilling reports, maps, well logs, mud logs, seismic data and
geological or geophysical data and analyses (collectively, “Inventions”);
(c) information regarding research, development, production, marketing and
selling, business plans, budgets and unpublished financial statements, licenses,
prices and costs, suppliers and customers and the existence of any business
discussions, negotiations or agreements between the Company and any third party;
and (d) information regarding the skills and compensation of the Company’s
employees, contractors or other service providers.

 

1.3                               Third Party Information.  I understand, in
addition, that the Company has received and in the future will receive from
third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During the term of my employment and thereafter, I will hold Third
Party Information in the strictest confidence and will not disclose to anyone
(other than Company personnel who need to know such information in connection
with their work for the Company) or use, except in connection with my work for
the Company, Third Party Information unless expressly authorized by an officer
of the Company in writing.

 

1.4                               No Improper Use of Information of Prior
Employers and Others.  During my employment by the Company, I will not
improperly use or disclose any confidential information or trade secrets, if
any, of any former employer or any other person to whom I have an obligation of
confidentiality, and I will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom I have an obligation of confidentiality unless consented to
in writing by that former employer or person.  I will use in the performance of
my duties only information which is generally known and used by persons with
training and experience comparable to my own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company.

 

2.                                      PROMISE OF ACCESS TO PROPRIETARY
INFORMATION, SPECIALIZED TRAINING, AND GOODWILL

 

2.1                               Access to Proprietary Information.  During my
employment, the Company agrees to provide me with access to Proprietary
Information relevant to my position and responsibilities.  The Company promises
to disclose Proprietary Information to me in order to enable me to perform the
duties and responsibilities of my position for the Company.  I further
acknowledge that, prior to my employment at the Company, I was unfamiliar with
Proprietary Information.  Finally, I acknowledge that the unauthorized
disclosure of Proprietary Information could place the Company at a competitive
disadvantage.

 

--------------------------------------------------------------------------------


 

2.2                               Access to Specialized Training.  To the extent
appropriate to my position, the Company also promises that it will provide me
with specialized training and instruction regarding (a) the methods, products
and services designed, developed, enhanced, modified, manufactured, sold or
provided by or for the Company, (b) the Company’s operations, (c) marketing and
operational techniques and strategies, and (d) the Company’s technology.  The
Company promises to provide specialized training and instruction to me
regardless of whether I become or remain employed by the Company, in order to
enable me to perform duties for the Company.  I agree to use this training for
the Company’s exclusive benefit, and agrees not to use such training in a way
that would harm the Company’s business interests during employment and
thereafter.

 

2.3                               Access to Goodwill.  I acknowledge that the
Company has developed, over a period of time, and will continue to develop,
significant relationships and goodwill between itself and its customers and
suppliers by providing superior products and services.  I further acknowledge
that these relationships and this goodwill are a valuable asset belonging solely
to the Company.  I further acknowledge that any business relationship that
Employee brings or has brought to the Company will belong to and will inure to
the benefit of the Company after I begin employment.  Finally, I acknowledge
that the responsibility to build and maintain business relationships and
goodwill with current and prospective customers creates a special relationship
of trust and confidence between me, the Company, and such customers.  The
Company promises to permit me to use its goodwill in contacting and in doing
business with its current and prospective customers and suppliers.  The Company
further promises to compensate me according to its normal payroll procedures
while I build and/or maintain the Company’s business relationships and goodwill
with its current and prospective customers and suppliers.  If and when
appropriate, and pursuant to company policy and procedure, the Company agrees to
reimburse me for reasonable and necessary business expenses incurred in building
and maintaining business relationships and goodwill with the Company’s current
and prospective customers and suppliers.

 

3.                                      ASSIGNMENT OF INVENTIONS.

 

3.1                               Proprietary Rights.  The term “Proprietary
Rights” means all trade secret, patent, copyright, moral rights and other
intellectual property rights throughout the world.

 

3.2                               Previous Inventions.  Inventions, if any,
patented or unpatented, which I made prior to the commencement of my employment
with the Company are excluded from the scope of this Agreement.  To preclude any
possible uncertainty, within two (2) business days following my signing of this
Agreement, I will provide to the Company a complete written list of all
Inventions relevant to the subject matter of my employment by the Company that I
have, alone or jointly with others, conceived, developed or reduced to practice
or caused to be conceived, developed or reduced to practice prior to the
commencement of my employment with the Company, that I consider to be my
property or the property of third parties and that I wish to have excluded from
the scope of this Agreement (collectively referred to as “Previous
Inventions”).  If I do not timely provide the Company with my written list of
Previous Inventions, I represent that there are no Previous Inventions.  If, in
the course of my employment with the Company, I incorporate a Previous Invention
into any work product for the Company, the Company is hereby granted and will
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to make, have
made, modify, use, reproduce, make derivative works of, distribute, publicly
perform, publicly display, import and sell such Previous Invention. 
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, Previous Inventions in any Company Inventions without the
Company’s prior written consent.

 

3.3                               Assignment of Inventions.  Subject to Sections
3.4 and 3.6, I hereby assign and agree to assign in the future (when any such
Inventions or Proprietary Rights are first reduced to practice or first fixed in
a tangible medium, as applicable) to the Company all my right, title and
interest in and to any and all Inventions (and all Proprietary Rights with
respect thereto) whether or not patentable or registrable under copyright or
similar statutes, made or conceived or reduced to practice or learned by me,
either alone or jointly with others, during the period of my employment with the
Company.  Inventions assigned to the Company, or to a third party as directed by
the Company pursuant to this Section 3, are hereinafter referred to as “Company
Inventions.”  I hereby forever waive and agree not to assert any and all
Proprietary Rights I may have in or with respect to a Company Invention.

 

3.4                               Nonassignable Inventions.  I recognize that,
in the event of a specifically applicable state law, regulation, rule, or public
policy (“Specific Inventions Law”), this Agreement will not be deemed to require
assignment of any invention which qualifies fully for protection under a
Specific Inventions Law by virtue of the fact that any such invention was, for
example, developed entirely on my own time without using the Company’s

 

--------------------------------------------------------------------------------


 

equipment, supplies, facilities, or trade secrets and neither related to the
Company’s actual or anticipated business, research or development, nor resulted
or was derived from work performed by me directly or indirectly for the
Company.  In the absence of a Specific Inventions Law, the preceding sentence
will not apply.

 

3.5                               Obligation to Keep Company Informed.  During
the period of my employment and for one (1) year after termination of my
employment with the Company, I will promptly disclose to the Company fully and
in writing all Inventions authored, conceived or reduced to practice by me,
either alone or jointly with others.  In addition, I will promptly disclose to
the Company all patent applications filed by me or on my behalf or in which I am
named as an inventor or co-inventor within one (1) year after termination of
employment.  At the time of each such disclosure, I will advise the Company in
writing of any Inventions that I believe fully qualify for protection under the
provisions of a Specific Inventions Law; and I will at that time provide to the
Company in writing all evidence necessary to substantiate that belief.  The
Company will keep in confidence and will not use for any purpose or disclose to
third parties without my consent any confidential information disclosed in
writing to the Company pursuant to this Agreement relating to Inventions that
qualify fully for protection under a Specific Inventions Law.  I will preserve
the confidentiality of any Invention that does not fully qualify for protection
under a Specific Inventions Law.

 

3.6                               Government or Third Party.  I also agree to
assign all my right, title and interest in and to any particular Company
Invention to a third party, including, without limitation, the United States, as
directed by the Company.

 

3.7                               Works for Hire.  I acknowledge that all
original works of authorship which are made by me (solely or jointly with
others) within the scope of my employment and which are protectable by copyright
are “works made for hire,” pursuant to United States Copyright Act (17 U.S.C.,
Section 101).

 

3.8                               Enforcement of Proprietary Rights.  I will
assist the Company in every proper way to obtain, and from time to time enforce,
United States and foreign Proprietary Rights relating to Company Inventions in
any and all countries.  To that end I will execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof.  In addition, I will execute, verify and deliver assignments
of such Proprietary Rights to the Company or its designee.  My obligation to
assist the Company with respect to Proprietary Rights relating to such Company
Inventions in any and all countries will continue beyond the termination of my
employment, but the Company will compensate me at a reasonable rate after my
termination for the time actually spent by me at the Company’s request on such
assistance.

 

3.9                               Further Assurances.  In the event the Company
is unable for any reason, after reasonable effort, to secure my signature on any
document needed in connection with the actions specified in the preceding
paragraph, I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, which
appointment is coupled with an interest, to act for and in my behalf to execute,
verify and file any such documents and to do all other lawfully permitted acts
to further the purposes of this Section 2 with the same legal force and effect
as if executed by me.  I hereby waive, assign and quitclaim to the Company any
and all claims, of any nature whatsoever, which I now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.

 

3.10                        Presumption of Ownership.  Due to the difficulty of
establishing when an Invention is first conceived or developed, whether it
results from access to the Company’s actual or anticipated business or research
or development, or whether it is a direct or indirect result or derivation of
any work I perform for the Company, I hereby acknowledge and agree that
ownership of all Inventions conceived, developed, suggested or reduced to
practice by me, alone or jointly with others during my employment shall be
presumed to belong to the Company and I shall have the burden of proof to prove
otherwise.

 

4.                                      RECORDS.  Unless otherwise directed or
requested by the Company, I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Proprietary Information developed by me and
all Company Inventions made by me during the period of my employment at the
Company, which records will be available to and remain the sole property of the
Company at all times.

 

5.                                      NO CONFLICTS.  I acknowledge that during
my employment I will have access to and knowledge of Proprietary Information. 
To protect the Company’s Proprietary Information, I agree that during the period
of my employment by the Company I will not, without the Company’s express
written consent, engage in any other

 

--------------------------------------------------------------------------------


 

employment or business activity which is competitive with the Company, or would
otherwise conflict with my obligations to the Company, except that nothing
herein shall prevent my service on corporate, civic, charitable or industry
boards or committees.

 

6.                                      NON-COMPETE AND NON-SOLICITATION
OBLIGATIONS.

 

6.1                               Definitions.

 

(a)                                 “Business” shall mean the acquisition,
exploration, development and production of onshore oil, natural gas and
associated liquids in the United States of America.

 

(b)                                 “Business Opportunities” shall mean all
business ideas, prospects, proposals or other opportunities pertaining to the
Business, that are or were developed by me during my employment with the Company
or any of the Company’s Affiliates or originated by any third party and brought
to my attention during my employment with the Company or any of the Company’s
Affiliates and in such capacity, together with information relating thereto
(including, without limitation, geological and seismic data and interpretations
thereof, whether in the form of maps, charts, logs, seismographs, calculations,
summaries, memoranda, opinions or other written or charted means).

 

(c)                                  “Post-Termination Non-Compete Term” shall
mean the same time period of time as the Severance Obligation Period (as that
term is defined in the Executive Change in Control and Severance Plan, as
amended).

 

6.2                               Covenant Not to Compete During Term of
Employment.  I acknowledge that, during my employment with the Company, I will
have access to and knowledge of Proprietary Information, including, without
limitation, trade secret information.  During the term of my employment with the
Company and except as provided below or as otherwise permitted by the Company
(acting upon the instruction of the board of directors of the Company), to
protect the Company’s Proprietary Information, I agree that:

 

(a)                                 I shall not, other than through the Company
or any person that directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, the Company and any
predecessor to any such entity (each a “Company Affiliate” and collectively, the
“Company’s Affiliates”), engage or participate in any manner, whether directly
or indirectly for my direct benefit through a family member or as an employee,
employer, consultant, agent, principal, partner, more than five percent
shareholder, officer, director, licensor, lender, lessor, or in any other
individual or representative capacity, in (i) any business or activity that is
competitive with the Business (as defined above), (ii) any business or activity
that is engaged in leasing, acquiring, exploring, developing or producing
hydrocarbons and related products, or (iii) any enterprise in which a material
portion of its business is materially competitive in any way with any business
in which the Company or any of the Company’s Affiliates is engaged during my
employment with the Company or any of the Company’s Affiliates (including,
without limitation, any business if the Company devoted material resources to
entering into such business); and

 

(b)                                 all investments made by me (whether in my
own name or for my direct benefit through an immediate family member or
intermediary)( collectively, “Employee Affiliates), which relate to the Business
or the lease, acquisition, exploration, development or production of
hydrocarbons and related products shall be made solely through the Company or
any of the Company’s Affiliates; and I shall not (directly or indirectly), and
shall not permit any Employee Affiliates to: (i) invest or otherwise participate
alongside the Company or any of the Company’s Affiliates in any Business
Opportunities (as defined above) or (ii) invest or otherwise participate in any
business or activity relating to a Business Opportunity, regardless of whether
the Company or any of the Company’s Affiliates ultimately participates in such
business or activity;

 

provided, however, that this Section 6.2 shall not apply to (w) the existing
personal oil and gas investments owned by me, my family members or any Employee
Affiliates as of the date of this Agreement set forth on Exhibit A hereto (the
“Existing Personal Investments”), (x) future expenditures made by me, my family
members or any Employee Affiliates in the Existing Personal Investments,
provided that such future expenditures do not go beyond the limited allowed for
Permitted Investments (as defined below), (y) Permitted Investments (as defined
below) and (z) any opportunity that is first offered to, and subsequently
declined by, the Company (acting through the Company’s board of directors of the
Company or its designee), if and to the extent that such opportunities are

 

--------------------------------------------------------------------------------


 

outside the Geographic Scope( as defined below).  For purposes of this
Agreement, “Permitted Investments” means passive investments in securities or
other ownership interests of businesses made by me, my family members or any
Employee Affiliates, provided that the aggregate amount owned by me, my family
members and Employee Affiliates does not exceed 5% of the outstanding securities
or other ownership interests of any such business.

 

6.3                               Covenant Not to Compete After the Date of
Termination.  I hereby acknowledge and agree that the purpose of this
Section 6.3 is to protect the Company from unfair loss of goodwill and business
advantage, to shield me from the pressure to use or disclose Proprietary
Information or to trade on the goodwill belonging to the Company, for the
protection of the Company’s trade secret and Proprietary Information, and
because of the knowledge I have acquired or will acquire as an executive or
management personnel, or as an officer, or as profession staff to executive and
management personnel.  Accordingly, during the Post-Termination Non-Compete
Term, I agree not to engage or participate in any manner, whether directly or
indirectly for my benefit, through a family member, or as an employee, employer,
consultant, agent, principal, partner, shareholder, officer, director, licensor,
lender (other than as an employee of a chartered commercial bank with assets of
$500 million or greater), lessor, or in any other individual or representative
capacity, in any business engaged in leasing, acquiring, exploring, developing,
or producing hydrocarbons and related products within the boundaries of, or
within a twenty-five (25) mile radius of the boundaries of, any mineral property
interest of the Company or the Company’s Affiliates (including, without
limitation, a mineral lease, overriding royalty interest, production payment,
net profits interest, mineral fee interest, or option or right to acquire any of
the foregoing, or an area of mutual interest as designated pursuant to
contractual agreement between the Company or any of the Company’s Affiliates and
any third party) or any other property on which the Company or the Company’s
Affiliates have a right, license, or authority to conduct or direct exploratory
activities, such as three dimensional seismic acquisitions or other seismic,
geophysical, and geochemical activities as of the date my employment with the
Company is terminated (the “Geographic Scope”); provided, however, that this
subparagraph shall not be construed to preclude me from (w) holding the Existing
Personal Investments, (x) making future expenditures made by me, my family
members or any Employee Affiliates in the Existing Personal Investments,
provided that such future expenditures do not go beyond the limited allowed for
Permitted Investments, (y) making Permitted Investments and (z) investing in any
opportunity that is first offered to, and subsequently declined by, the Company
(acting through the board of directors of the Company or its designee), if and
to the extent that such opportunities are outside the Geographic Scope.

 

6.4                               Covenant Not to Solicit.  I shall not, during
my employment with the Company or the Post-Termination Non-Compete Term
(a) directly or indirectly, on behalf of myself or any third party, solicit,
encourage, facilitate, or induce any advertiser, supplier, broker, vendor,
agent, sales representative, employee, contractor, consultant, or licensee of
the Company or of the Company’s Affiliates to breach any agreement or contract
with, or discontinue or curtail his, her or its business relationships with the
Company or any of the Company’s Affiliates or (b) directly or indirectly,
solicit, recruit, induce, or otherwise engage as an employee, independent
contractor or otherwise, either for myself or any other third party, any person
who is employed by the Company or any of the Company’s Affiliates at the time of
such solicitation, recruitment or inducement.

 

6.5                               Non-Disparagement.  I shall not, during my
employment with the Company or the Post-Termination Non-Compete Term, make to
any other person or party any statement (whether oral, written, electronic,
anonymous, on the internet, or otherwise), which directly or indirectly impugns
the quality or integrity of the Company or its Affiliates’ business or
employment practices, operations, or services, or any other disparaging or
derogatory remarks about the Company or its Affiliates.

 

7.                                      NO CONFLICTING OBLIGATION.  I represent
that my performance of all the terms of this Agreement and as an employee of the
Company does not and will not breach any non-compete agreement or any agreement
to keep in confidence information acquired by me in confidence or in trust prior
to my employment by the Company.  I have not entered into, and I agree I will
not enter into, any agreement either written or oral in conflict with this
Agreement.

 

8.                                      RETURN OF COMPANY DOCUMENTS.  When I
leave the employ of the Company or upon request by the Company during the course
of my employment, I will deliver to the Company any and all property, equipment,
drawings, notes, memoranda, specifications, devices, formulas, and documents,
together with all copies thereof, and any other material containing or
disclosing any Company Inventions, Third Party Information or Proprietary
Information of Company.  I agree that I will not copy, delete or alter any
information contained on my Company computer before I return it to Company.  I
further agree that any property situated on Company’s premises and

 

--------------------------------------------------------------------------------


 

owned by the Company, including disks and other storage media, filing cabinets
or other work areas, is subject to inspection by Company personnel at any time
with or without notice.  I understand and agree that compliance with this
paragraph may require that data be removed from my personal computer equipment
or other electronic storage devices or media.  Consequently, upon reasonable
prior notice, I agree to permit the qualified personnel of Company and/or its
contractors access to such computer equipment or other electronic storage
devices or media for that purpose.  Prior to leaving, I will cooperate with the
Company in completing and signing the Company’s termination statement.

 

9.                                      LEGAL AND EQUITABLE REMEDIES.  Because
my services are personal and unique and because I may have access to and become
acquainted with the Company’s Proprietary Information, the Company has the right
to enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.  This paragraph shall not be construed as an election of any remedy,
or as a waiver of any right available to Company under this Agreement or the
law, including the right to seek damages from me for a breach of any provision
of this Agreement, nor shall this paragraph be construed to limit the rights or
remedies available under applicable law or in equity for any violation of any
provision of this Agreement, including, but not limited to claims for damages. 
If employee violates and covenant contained in Section 5, the duration of such
covenant shall be automatically extended for the period of time equal to the
period of such violation.

 

10.                               NOTICES.  Any notices required or permitted
hereunder will be given to the appropriate party at the address specified below
or at such other address as the party may specify in writing.  Such notice will
be deemed given upon personal delivery to the appropriate address or if sent by
certified or registered mail, three (3) days after the date of mailing.

 

11.                               NOTIFICATION OF NEW EMPLOYER.  In the event
that I leave the employ of the Company, I hereby consent to the notification of
my new employer of my rights and obligations under this Agreement.

 

12.                               GENERAL PROVISIONS.

 

12.1                        Governing Law; Consent to Personal Jurisdiction. 
This Agreement will be governed by and construed according to the laws of the
State of Colorado, without regard for its conflicts of law principles that would
require application of the laws of a different state.  I hereby expressly
consent to the personal jurisdiction of the state and federal courts located in
Denver, Colorado for any lawsuit filed there against me by Company arising from
or related to this Agreement.

 

12.2                        Attorneys’ Fees and Costs.  Should the Parties take
any action or commence any legal proceeding relating to this Agreement, if
either Party prevails in all or any part of its claims or defenses, such Party
shall be entitled to recover all costs and expenses from the other Party,
including reasonable attorneys’ fees, incurred in connection with such action or
other legal proceeding.

 

12.3                        Severability.  In case any one or more of the
provisions contained in this Agreement is, for any reason, held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.  Notwithstanding the foregoing, if
any one or more of the provisions contained in this Agreement is held to be
excessively broad as to duration, geographical scope, activity or subject, for
any reason, it will be construed by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it then appears.

 

12.4                        Successors and Assigns.  This Agreement will be
binding upon my heirs, executors, administrators and other legal representatives
and will be for the benefit of the Company, its successors, and its assigns. 
This Agreement and shall be freely assignable by Company in its sole discretion,
at any time, without the requirement of notice or consent by me.

 

12.5                        Survival.  The provisions of this Agreement will
survive the termination of my employment and the assignment of this Agreement by
the Company to any successor in interest or other assignee.

 

12.6                        Employment.  I acknowledge and agree that my
relationship with the Company is “AT-WILL”, and that both the Company and I may
terminate my employment relationship at any time, with or without cause or
advance notice.  I further agree and understand that nothing in this Agreement
will confer any right with respect to continuation of employment by the Company,
nor will it interfere in any way with my right or the Company’s right to
terminate my employment at any time, with or without cause or advance notice.

 

--------------------------------------------------------------------------------


 

12.7                        Waiver.  No waiver by the Company of any breach of
this Agreement will be a waiver of any preceding or succeeding breach.  No
waiver by the Company of any right under this Agreement will be construed as a
waiver of any other right.  The Company will not be required to give notice to
enforce strict adherence to all terms of this Agreement.

 

12.8                        Entire Agreement.  The obligations pursuant to
Sections 1 and 2 of this Agreement will apply to any time during which I was
previously employed, or am in the future employed, by the Company as a
consultant if no other agreement governs nondisclosure and assignment of
inventions during such period.  This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions and agreements between us relating
to the subject matter hereof.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged.  Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 

12.9                        Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING
THIS AGREEMENT, I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND I HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT.  THIS AGREEMENT MAY NOT BE CONSTRUED AGAINST ANY PARTY BY REASON
OF THE DRAFTING OR PREPARATION HEREOF.

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------


 

This Agreement is effective as of April 29, 2013.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.

 

 

Dated:

April 29, 2013

 

 

 

 

 

 

 

 

 

/s/ Christoper I. Humber

 

 

Signature

 

 

 

 

 

 

 

 

Christopher I. Humber

 

 

 

 

 

 

 

 

Accepted And Agreed To:

 

 

 

 

 

BONANZA CREEK ENERGY, INC.

 

 

 

 

 

 

By:

/s/ Richard J. Carty

 

 

 

 

 

 

Name:  Richard J. Carty

 

 

 

 

 

Title:  Chairman of the Board of Directors

 

 

 

 

 

 

Dated:

April 29, 2013

 

 

 

--------------------------------------------------------------------------------

 